DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 9/12/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-89 are cancelled.
Claims 104-115 are newly added.
Claims 90-115 are pending.
Claims 99-103 are withdrawn.
Claims 90-98 and 104-115 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 90-96, 104-107, and 109-115 are rejected under 35 U.S.C. 103 as being unpatentable over Tam (WO 2016/176330 A1), in view of Lindblad-Toh (WO 2016/061509 A1; cited on IDS dated 01/25/2022).
Claim 90 is drawn to a pharmaceutical composition comprising a lipid particle of structure (I), an mRNA that comprises an open reading frame encoding a JAG1 polypeptide (also known as a “JAGGED1” polypeptide), wherein the composition is suitable for administration to a subject in need of treatment for Duchenne muscular dystrophy.
Tam teaches compositions and methods for treating a disease or disorder in a subject, where the composition comprises an RNA molecule encoding an antigen (pg 2: 2-5 and pg 40: 11-14). Tam teaches the RNA molecule can be an mRNA (pg 49: 28 to pg 49: 8). 
Tam also teaches the composition comprises a lipid nanoparticle (pg 2: 16-18). Tam teaches the LNP may comprise a compound having the structure of Formula (III) 

    PNG
    media_image1.png
    171
    301
    media_image1.png
    Greyscale
,
wherein one of L1 or L2 is -O(C=O)-, -(C=O)O-, -C(=O)-, -O-, -S(O)x-, -S-S-,
-C(=O)S-, SC(=O)-, -NRaC(=O)-, -C(=O)NRa-, NRaC(=O)NRa-, -OC(=O)NRa- or    -NRaC(=O)O-, and the other of L1 or L2 is -O(C=O)-, -(C=O)O-, -C(=O)-, -O-,         -S(O)x-, -S-S-, -C(=O)S-, SC(=O)-, -NRaC(=O)-, -C(=O)NRa-, ,NRaC(=O)NRa-, -OC(=O)NRa- or -NRaC(=O)O- or a direct bond; 
G1 and G2 are each independently unsubstituted C1-C12 alkylene or C1-C12 alkenylene; G3 is C1-C24 alkylene, C1-C24 alkenylene, C3-C8 cycloalkylene, C3-C8 cycloalkenylene; 
Ra is H or C1-C12 alkyl;
R1 and R2 are each independently C6-C24 alkyl or C6-C24 alkenyl; 
R3 is H, OR5, CN, -C(=O)OR4, -OC(=O)R4 or -NR5C(=O)R4; 
R4 is C1-C12 alkyl; 
R5 is H or C1-C6 alkyl; and 
X is 0, 1 or 2 (pg 5: 12 to pg 6:4). 

Regarding structure (IA) of claim 90, 

    PNG
    media_image2.png
    144
    213
    media_image2.png
    Greyscale
(IA),

Tam teaches structure (III), 


    PNG
    media_image3.png
    136
    231
    media_image3.png
    Greyscale

where G3-R3 corresponds to instant R4, and R1-L1-G1 corresponds to -CH2-CH2-(CH2)l -M1-R’ and G2-L2-R2 corresponds to 
					   	       
    PNG
    media_image4.png
    106
    168
    media_image4.png
    Greyscale
	.
Tam teaches G1 and G2 as C1 to C12 alkyl (pg 12: 3); G3 as 1-24 alkylene; R1 and R2 as, independently, C6-C24 alkyl or C6-C24 alkenyl; R3 as H, OR5, CN, -C(=O)OR4, -OC(=O)R4 or-NRsC(=O)R4; R5 as H or C1 to C6 alkyl (pg 12). Tam also teaches L1 and L2 as -O(C=O)- or -(C=O)O (pg 11: 26 to pg 12:2). As such, the compounds taught by Tam generally overlap with the compounds represented by Formula (IA).
For claims 91-96, the structure shown above and/or the structures exemplified in the Markush structure taught by Tam, shown above, appear to meet each of the recited limitations.
For claims 104-107, Tam teaches in Example 15 the following: “LNPs were prepared as follows. Cationic lipid, DSPC, cholesterol and PEG-lipid (compound 14-6) were solubilized in ethanol at a molar ratio of approximately 50: 10:38.5: 1.5.” Because the claimed range taught by Tam overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
For claims 109-115, structure (III) of Tam (pgs 11-12) teaches the claimed limitations.
Tam teaches the composition can be administered by parenteral administration including injection of the composition, as well as by intraocular, intravitreal, subcutaneous, intraperitoneal, intramuscular, and intradermal, by injection, intravenous infusion, and intracerebroventricular techniques (pg 121: 14-21).
Tam further teaches that chemical means for introducing a polynucleotide into a host cell include lipid-based systems such as liposomes and lipid nanoparticles (pg 58: 6-28). Tam further teaches the composition can be in the form of a controlled release formulation (pg 121: 9-10).
Tam does not teach the claim 90 limitation of an mRNA that comprises an open reading frame encoding a JAG1 polypeptide, wherein the composition is suitable for administration to a human subject in need of treatment of Duchenne muscular dystrophy.
Lindblad-Toh teaches the missing elements of Tam.
Lindblad-Toh teaches compositions for treating Duchenne muscular dystrophy (MD), including administration of an effective amount of a composition that increases JAG1 expression (Abstract and pg 3: 15-19). Lindblad-Toh teaches the composition comprises a vector for recombinant expression of JAG 1, such as a vector comprising a nucleic acid sequence that encodes a JAG 1 polypeptide (pg 11: 8-18). 
Lindblad-Toh teaches the composition can be in the form of nanoparticles (pg 69: 8-16).
Lindblad-Toh teaches the composition may be in the form of liposomes (pg 68: 51) and the composition can be administered by parenteral administration intravenously, intradermally, intravitreally, intratumorally, intracranially, intramuscularly, subcutaneously, and intraocularly, by injection and by infusion (pg 68: 2-9).
The skilled artisan would have expected success in substituting Lindblad-Toh’s mRNA comprising an open reading frame encoding a JAG1 polypeptide in the lipid nanoparticle of Tam because Lindblad-Toh teaches mRNA encoding a JAG1 polypeptide can be formulated and delivered as nanoparticles and Tam teaches that mRNA can be delivered in a composition comprising lipid nanoparticles as set forth in Structure (III). The person of ordinary skill in the art would have found it obvious to substitute one formulation for another because Lindblad-Toh teaches that the mRNA comprising an oligonucleotide encoding a JAG1 polypeptide can be administered to a human subject as a nanoparticulate formulation and Tam teaches that the structures exemplified in Structure (III) are capable of forming compositions comprising lipid nanoparticles comprising mRNA for administration to a human subject.
It is noted that while Tam appears to generally teach the limitations of claims 97-98 with structure (III) (pgs 10-12), it is the position of the Examiner that Tam does not teach the limitations of claims 97-98 with sufficient specificity to rise to either anticipation or obviousness since too much picking and choosing is required without sufficient guidance from the prior art.

Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,064,935 (reference patent), in view of Lindblad-Toh (cited above); and
2) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,124,055 (reference patent), in view of Lindblad-Toh (cited above); and 
3) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,238,731 (reference patent), in view of Lindblad-Toh (cited above); and
4) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,675,342 (reference patent), in view of Lindblad-Toh (cited above); and
5) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1, 17, and 18 of U.S. Patent No. 11,235,052 (reference patent), in view of Lindblad-Toh (cited above); and
6) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1, 10, and 12 of U.S. Patent No. 11,278,611 (reference patent), in view of Lindblad-Toh (cited above); and
7) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,464,848 (reference patent), in view of Lindblad-Toh (cited above).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a nanoparticle encapsulating an MRNA, wherein the nanoparticle comprises an ionizable lipid obvious over the compounds set forth by the instant formula (IA) such as Compound 18, a phospholipid such as DSPC, a structural lipid such as cholesterol, and a PEG-lipid. It is noted that Compound 18 appears to be an obvious analog of Compound 25 of the reference patent, differing by two carbons in the linear fatty alcohol chain and having an identical utility. As set forth in MPEP 2144.09(II), “Compounds which are … homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties,” citing In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

    PNG
    media_image5.png
    167
    601
    media_image5.png
    Greyscale

The patent claims do not recite that the mRNA encodes JAG1. However, one of skill in the art would have reasonably concluded that the nanoparticle recited in the patent claims could be used for the delivery of MRNAs in general. Furthermore, Linblad-Toh et al. teach treating muscular dystrophy by administering a nucleic acid encoding JAG1 wherein the encoding nucleic acid could be an MRNA and wherein the nucleic acid is expressed in muscle cells (see [001 8]-[0019]; [0030]; [0037]; [0183]; [0185]; [0193]; Fig. 4A-C). Naldini et al. teach that the miRNA binding sites could be used to prevent transgene expression in non-target cells (p. 2, lines 5-8; p. 3, lines 6-13; p. 4, lines 1-5; p. 7, line 20 through p. 8, line 7; p. 20, line 25 through p. 21, line 11). Modifying the patent claims by using a JAG1-encoding mRNA comprising miRNA binding sites and further administering the composition to a subject affected by muscular dystrophy would have been obvious to one of skill in the art to achieve the predictable result of treating muscular dystrophy in the subject. 

8) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,406,112 (reference patent), in view of Lindblad-Toh (cited above); and
9) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1 and 21-25 of U.S. Patent No. 10,543,269 (reference patent), in view of Lindblad-Toh (cited above); and
10) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 12-13 of U.S. Patent No. 10,556,018 (reference patent), in view of Lindblad-Toh (cited above); and
11) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,716,846 (reference patent), in view of Lindblad-Toh (cited above).
Instant claim 1 is drawn to a pharmaceutical composition comprising a lipid nanoparticle comprising a compound having Formula (IA), and an open reading frame encoding a JAG1 polypeptide.
Conflicting claim 1 is drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide comprising ionizable cationic lipid such as compound 18. The conflicting claims teach instant compound 18 as the ionizable cationic lipid of Formula (IA).
The instant and conflicting claims differ because the conflicting claims do not teach an open reading frame encoding a JAG1 polypeptide.
Lindblad-Toh teaches compositions for treating Duchenne muscular dystrophy (MD), including administration of an effective amount of a composition that increases JAG1 expression (Abstract and pg 3: 15-19). Lindblad-Toh teaches the composition comprises a vector for recombinant expression of JAG 1, such as a vector comprising a nucleic acid sequence that encodes a JAG 1 polypeptide (pg 11: 8-18). 
Lindblad-Toh teaches the composition can be in the form of nanoparticles (pg 69: 8-16).
The skilled artisan would have expected success in substituting Lindblad-Toh’s mRNA comprising an open reading frame encoding a JAG1 polypeptide in the lipid nanoparticle of Tam because Lindblad-Toh teaches mRNA encoding a JAG1 polypeptide can be formulated and delivered as nanoparticles and Tam teaches that mRNA can be delivered in a composition comprising lipid nanoparticles. The person of ordinary skill in the art would have found it obvious to substitute one formulation for another because Lindblad-Toh teaches that the mRNA comprising a oligonucleotide encoding a JAG1 polypeptide can be administered to a human subject as a nanoparticulate formulation and Tam teaches that the structures exemplified in Structure (III) are capable of forming compositions comprising lipid nanoparticles comprising mRNA for administration to a human subject.

12) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,993,918 (reference patent), in view of Lindblad-Toh (cited above); and
13) Claims 90-98 and 104-115 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,001,861 (reference patent), in view of Lindblad-Toh (cited above); and
Instant claim 1 is drawn to a pharmaceutical composition comprising a lipid nanoparticle comprising a compound having Formula (IA), and an open reading frame encoding a JAG1 polypeptide.
Conflicting claim 1 is drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide, wherein the RNA polynucleotide is formulated in a lipid nanoparticle. The conflicting claims teach structures recited in instant claim 97 as the ionizable cationic lipid.
The instant and conflicting claims differ because the conflicting claims do not teach an open reading frame encoding a JAG1 polypeptide.
Lindblad-Toh teaches compositions for treating Duchenne muscular dystrophy (MD), including administration of an effective amount of a composition that increases JAG1 expression (Abstract and pg 3: 15-19). Lindblad-Toh teaches the composition comprises a vector for recombinant expression of JAG 1, such as a vector comprising a nucleic acid sequence that encodes a JAG 1 polypeptide (pg 11: 8-18). 
Lindblad-Toh teaches the composition can be in the form of nanoparticles (pg 69: 8-16).
The skilled artisan would have expected success in substituting Lindblad-Toh’s mRNA comprising an open reading frame encoding a JAG1 polypeptide in the lipid nanoparticle of Tam because Lindblad-Toh teaches mRNA encoding a JAG1 polypeptide can be formulated and delivered as nanoparticles and Tam teaches that mRNA can be delivered in a composition comprising lipid nanoparticles. The person of ordinary skill in the art would have found it obvious to substitute one formulation for another because Lindblad-Toh teaches that the mRNA comprising a oligonucleotide encoding a JAG1 polypeptide can be administered to a human subject as a nanoparticulate formulation and Tam teaches that the structures exemplified in Structure (III) are capable of forming compositions comprising lipid nanoparticles comprising mRNA for administration to a human subject.

14) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-36, 38, 75, and 148-159 of Application No. 16/302,298 (reference application), in view of Lindblad-Toh (cited above); and  
15) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 43-48, 50,118, and 146-191 of copending of Application No. 16/302,368 (reference application), in view of Lindblad-Toh (cited above); and  
16) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 29-34, 36, and 139-143 of copending of Application No. 16/302,370 (reference application), in view of Lindblad-Toh (cited above); and  
17)  Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/302,607 (reference application), in view of Lindblad-Toh (cited above); and  
18) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-48 of copending of Application No. 16/515,256 (reference application), in view of Lindblad-Toh (cited above); and  
19) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-48 of copending of Application No. 16/621,514 (reference application), in view of Lindblad-Toh (cited above); and  
20) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and  25 of copending of Application No. 16/765,604 (reference application), in view of Lindblad-Toh (cited above); and  
21) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 161-162 of copending of Application No. 17/154,309 (reference application), in view of Lindblad-Toh (cited above); and  
22) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 159-160 of copending of Application No. 17/154,309 (reference application), in view of Lindblad-Toh (cited above); and  
23) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending of Application No. 16/765,632 (reference application), in view of Lindblad-Toh (cited above); and  

24) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/590,479 (reference application), in view of Lindblad-Toh (cited above); and 
25) Claims 90-98 and 104-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 18/055193 (reference application), in view of Lindblad-Toh (cited above). 
Instant claim 1 is drawn to a pharmaceutical composition comprising a lipid nanoparticle comprising a compound having Formula (IA), and an open reading frame encoding a JAG1 polypeptide.
Conflicting claim 1 is drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide, wherein the RNA polynucleotide comprises the lipid nanoparticle of formula (IA). The conflicting claims teach structures recited in instant claim 97 as the ionizable cationic lipid.
The instant and conflicting claims differ because the conflicting claims do not teach an open reading frame encoding a JAG1 polypeptide.
Lindblad-Toh teaches compositions for treating Duchenne muscular dystrophy (MD), including administration of an effective amount of a composition that increases JAG1 expression (Abstract and pg 3: 15-19). Lindblad-Toh teaches the composition comprises a vector for recombinant expression of JAG 1, such as a vector comprising a nucleic acid sequence that encodes a JAG 1 polypeptide (pg 11: 8-18). 
Lindblad-Toh teaches the composition can be in the form of nanoparticles (pg 69: 8-16).
The skilled artisan would have expected success in substituting Lindblad-Toh’s mRNA comprising an open reading frame encoding a JAG1 polypeptide in the lipid nanoparticle of Tam because Lindblad-Toh teaches mRNA encoding a JAG1 polypeptide can be formulated and delivered as nanoparticles and Tam teaches that mRNA can be delivered in a composition comprising lipid nanoparticles. The person of ordinary skill in the art would have found it obvious to substitute one formulation for another because Lindblad-Toh teaches that the mRNA comprising a oligonucleotide encoding a JAG1 polypeptide can be administered to a human subject as a nanoparticulate formulation and Tam teaches that the structures exemplified in Structure (III) are capable of forming compositions comprising lipid nanoparticles comprising mRNA for administration to a human subject.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.+


Examiner’s Reply to Attorney Arguments dated 9/12/2022 
1. Rejection of claims 90-98 under 35 U.S.C. § 103 over Tam, in view of Lindbladh-Toh.
The applicant argues the Examiner cites Compound III-3 of Tam without providing any reasons, but merely due to structural similarities with the instant claimed lipids. The applicant further argues that the Federal Circuit has held that the mere existence of structurally similar compounds in the prior art to those being claimed is insufficient to make a prima facie case of obviousness (see pg 14 of the Attorney Remarks (“Remarks”). The applicant also argues that Tam does not teach a linear R’.
The Examiner acknowledges the arguments presented, but considers the argument regarding compound III-3 of Tam as moot since, in response to the amendment received 9/14/2022, Compound III-3 is no longer cited in the rejection.
Regarding the argument that Tam does not teach a linear R’, Tam teaches R1 and R2 for structure (III) are each independently C6-C24 alkyl or C6-C24 alkenyl (pg 12: 8); one of ordinary skill would consider this teaching to read on both branched and linear R groups.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612